REASONS FOR ALLOWANCE
Claims 16-26 and 28-32 are allowed.
Claims 16, 23 and 24, as amended, are allowed because the prior art of record fails to disclose or suggest a field-effect transistor system, or a method thereof, including the limitations “a control unit connected to the back-gate terminal, the control unit configured to set the drain current flowing through the field-effect transistor to a setpoint current by controlling the back-gate voltage at the back-gate terminal, the controlling of the back-gate voltage taking place as a function of at least the gate-source voltage, wherein the control unit includes a memory to store data describing an electrical behavior of the field-effect transistor, and is configured to control the back-gate voltage of the field-effect transistor using the data” in addition to other limitations recited therein.
Claims 17, 18, 20, and 32 are allowed because they depend on claim 16.
Claims 25, 26, and 28-30 are allowed because they depend on claim 24.
Claim 21, as amended, is allowed because the prior art of record fails to disclose or suggest a field-effect transistor system including the limitations “a control unit connected to the back-gate terminal, the control unit configured to set the drain current flowing through the field-effect transistor to a setpoint current by controlling the back-gate voltage at the back-gate terminal, the controlling of the back-gate voltage taking place as a function of at least the gate-source voltage, wherein the control unit is configured to control the back-gate voltage as a function of the drain current through the field-effect transistor; and a reference field-effect transistor at which a gate-source voltage is present that is the same as the gate-source voltage of the field-effect transistor, and a constant drain-source voltage and a constant back-gate voltage 
Claims 19, 22, and 31 are allowed because they depend on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

							/Long Nguyen/
Primary Examiner
Art Unit 2842